Evans and Lumpkin, JJ\,
dissenting. If the provisions of the Political Code contained in §§ 516-519 have been put in force in *699Bibb county by tbe action of the grand jury of that county, as provided in § 519, and if this court shall take judicial cognizance of that fact (it not so appearing expressly in the record, but at most only by implication), yet we are of the opinion that the description of the road in the application and judgment meant a straight line between the given termini, and was sufficiently definite.